Opinion by
Judge Doyle,
This is an appeal by the West Chester Area School District from a decision and order of the Court of Common Pleas of Chester County affirming an arbitration award in favor of the West Chester Area Education Association and certain aggrieved members thereof.
Judicial review of an arbitrator’s decision is restricted by the “essence test” wherein the reviewing court must initially determine if the terms of the collective bargaining agreement encompass the subject matter of the dispute. Leechburg Area School District v. Dale, 492 Pa. 515, 424 A.2d 1309 (1981). The court’s “inquiry ends once it is determined that the issue properly defined is within the terms of the agreement.” Id. at 521, 424 A.2d at 1313. “The fact that ... [the] arbitrator in analyzing ... [the] dispute may have failed to properly perceive the question presented or erroneously resolved it, does not provide justification for judicial interference.” Id. at 521, 424 A.2d at 1313 (emphasis added).
After a careful review of the briefs and record herein, we find that the common pleas court has prop*471erly invoked the terms of the “essence test” in upholding the arbitrator’s findings that, under the terms of the collective bargaining agreement, the action herein was properly brought, the issue of what standard was to be used to determine a teacher’s entitlement to salary increments for graduate credits was arbitrable and that the resolution thereof should be in favor of the Educational Association. Accordingly, we affirm on the basis of the opinion of Judge Lawrence E. Wood, West Chester Area School District v. West Chester Area Education Association, Pa. D. & C.3rd (1981).
Order
Now, August 27, 1982, the order of the Court of Common Pleas of Chester County dated March 26, 1981 at No. 93 P Mise. Term, 1980 is hereby affirmed.
Judge Mencer did not participate in the decision in this case.